Name: COMMISSION REGULATION (EC) No 2607/97 of 22 December 1997 amending Regulation (EC) No 2389/97 on the supply of split peas as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  Asia and Oceania;  marketing
 Date Published: nan

 23. 12. 97 EN Official Journal of the European Communities L 351 /43 COMMISSION REGULATION (EC) No 2607/97 of 22 December 1997 amending Regulation (EC) No 2389/97 on the supply of split peas as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Article 1 For lot A, point 10 of the Annex to Regulation (EC) No 2389/97 is replaced by the following: ' 10 . Packaging and marking (5) (6) (8): see OJ C 267, 13 . 9 . 1996, p. 1 (4.0 A ( l)(c), (2)(c) and B (4)) see OJ C 114, 29 . 4 . 1991 , p . 1 (IIA (3)) Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage ­ ment and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Language to be used for the marking: English andKorean '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EC) No 2389/97 (2) issued an invitation to tender for the supply, as food aid, of split peas; whereas some of the conditions specified in the Annex to that Regulation should be altered , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 166, 5 . 7 . 1996, p . 1 . M OJ L 330 , 2 . 12. 1997, p . 9 .